In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                               No. 20-868V
                                          Filed: March 17, 2021


    * * * * * * * * * * * * *                        *   *
                                                         *       UNPUBLISHED
    DARBY HENDRIX,                                       *
                                                         *
                   Petitioner,                           *       Order Concluding Proceedings; Human
    v.                                                   *       Papillomavirus (“HPV”) Vaccine;
                                                         *       Hormonal Disturbances; Insomnia;
    SECRETARY OF HEALTH                                  *       Anxiety; Dysautonomia; Migraines;
    AND HUMAN SERVICES,                                  *       Irritable Bowel Syndrome (“IBS”);
                                                         *       Autonomic Dysfunction
             Respondent.                                 *
    * * * * * * * * * * * * *                        *   *

Andrew Downing, Esq., Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Voris Johnson, Esq., US Department of Justice, Washington, DC, for respondent.

                               ORDER CONCLUDING PROCEEDINGS1

Roth, Special Master:

       On March 16, 2021, petitioner filed a Notice to Withdraw under 42 U.S.C. §300aa-21(b)
to pursue civil action. See ECF No. 24.

         Based on petitioner's Notice, it appears she is electing to exercise her right under §300aa-
21(b) to withdraw her petition following the Court's failure to issue a decision within 240 days of
the filing of said petition. Therefore, petitioner's request to withdraw her petition is granted.

        Accordingly, pursuant to Vaccine Rule 29(c), this Order concludes proceedings. The Clerk
of Court is hereby notified that the proceedings “on the merits” of this petition are now concluded,
but no judgement “on the merits” should be entered by the Clerk’s Office.


1
  Though this Order has been formally designated “unpublished,” it will nevertheless be posted on the Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means this Order will be available to anyone with
access to the internet. However, the parties may object to the Order’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of wh ich would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Order will be available to the
public. Id.
IT IS SO ORDERED.

                        s/ Mindy Michaels Roth
                        Mindy Michaels Roth
                        Special Master




                    2